PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/396,638
Filing Date: 27 Apr 2019
Appellant(s): Milford, Matthew, A.



__________________
Kurt Rohlfs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 12, 2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 8, 11, 13, 15-20 are rejected under 35 U.S.C. 103 as Tarbox; Brian J. et al. US 20140304373 A1 (hereafter Tarbox) and in further view of Ma; Kevin J. et al. US 20140150019 A1 (hereafter Ma).
Claims 7, 14 are rejected under 35 U.S.C. 103 as Tarbox; Brian J. et al. US 20140304373 A1 (hereafter Tarbox) and in further view of Ma; Kevin J. et al. US 20140150019 A1 (hereafter Ma) and in further view of Jennings; William W. et al. US 20160366198 A1 (hereafter Jennings).
Claim 9-10, 12 are rejected under 35 U.S.C. 103 as Tarbox; Brian J. et al. US 20140304373 A1 (hereafter Tarbox) and in further view of Ma; Kevin J. et al. US 20140150019 A1 (hereafter Ma) and in further view of Major; Robert Drew et al. US 20170188116 A1 (hereafter Major).
(3) Response to Argument(s)
      A. Rejection of Claims 1-6, 8, 11, 13, and 15-20
1. Claims 1-6, 8, 11, 13, 15-20 are not unpatentable on obviousness grounds under 35 U.S.C. 103 as Tarbox; Brian J. et al. US 20140304373 A1 (hereafter Tarbox) and in further view of Ma; Kevin J. et al. US 20140150019 A1 (hereafter Ma).
In response to the rejection of claims 1-6, 8, 11, 13, 15-20 on obviousness grounds, Appellant’s Appeal Brief submits that the teachings of Tarbox “is different from the claimed subject matter, which 1 In particular, Appellant argues the following:
Thus, the "base linear stream" includes markers reflecting "decision points" by which different programs/movies may be dynamically inserted into a rolling manifest customized for a particular viewer or set of viewers. To this end, each of independent claims 1 and 30 recite the limitation of "at least one in-band signaling marker being a content replacement marker representing a respective future decision point at which different content assets can be inserted for different personalized channels by at least one decision-making engine and specifies a selected one of a plurality of types of content for insertion." Notably, Tarbox does not "insert" content and any markers therein cannot be considered "content replacement markers" as Tarbox only drops or removes objectionable chunks. 2

First, in response to Appellant’s arguments that the references fail to show certain features of applicant’s invention (i.e., that the teachings of Tarbox are different from the claimed subject matter), it is noted that the features upon which applicant relies (i.e., “different programs/movies”) are not recited in the rejected independent claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, the Examiner notes that the terms “different personalized channels” in claim 1 does not recite what is considered a “different program/movie” or that “different personalized channels” does not include content that has been modified (e.g., a program with different substituted content such as when different assets have been inserted/substituted). Equally important is the terms in independent claim 1 comprising “at least one chunk of content”, “a content asset”, and “different content assets can be inserted for different personalized channels” are broadly claimed. The broadest reasonable interpretation of “at least one chunk of content” means that only a portion of the content; “a content asset” means that any content that is an asset in relation to “different content assets can be inserted for different personalized channels.”
Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)), states: “It is well settled that “claims are not to be read in a vacuum and limitations therein are to be interpreted in light of the specification in giving them their “broadest reasonable interpretation.” MPEP § 2111.01 also states “(o)ne must bear in mind that, especially in nonchemical cases, the words in a claim are generally not limited in their meaning by what is shown or disclosed in the specification. See, e.g., Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004)(discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment).”
 In reviewing the Appellant's Specification, it does not appear that the Appellant rebuts the presumption of ordinary and customary meaning by acting as his own lexicographer. It appears that the Appellant has not imbued the claim term with a particular meaning or disavowed or disclaimed scope of coverage, by using words or expressions of manifest exclusion or restriction. Even considering that the applicant’s specification states “[e]ach marker includes an annotation that specifies the decisioning engine that determines the content asset (e.g., a VOD asset, a live event) to be inserted at that time”3, the interpretation of a content asset is not limited to the “examples” disclosed by Appellant because MPEP § 2111.01 states that “(o)ne must bear in mind that, especially in nonchemical cases, the words in a claim are generally not limited in their meaning by what is shown or disclosed in the specification. See, e.g., Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004)(discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment).”As such, 
More importantly, on the issue of obviousness, the Court in KSR stated that the analysis need not seek out precise teachings directed to the challenged claim's specific subject matter for a court can consider the inferences and creative steps a person of ordinary skill would employ.4 Additionally, the prior art need not involve the specific disclosure of every permutation or combination of an invention that would be obvious to one of ordinary skill in the art.5 Since the prior art discloses a finite number of identified, predictable potential solutions to the recognized need or problems, then the prior art supports the conclusion that the recited claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. See MPEP 2143 citing KSR International Co. v. Teleflex Inc.  
The examiner respectfully disagrees with the Appellant’s summarization of the teachings of Tarbox as applied to the Appellant’s claims. Appellant argues “[t]hus, the "base linear stream" includes markers reflecting "decision points" by which different programs/movies may be dynamically inserted into a rolling manifest customized for a particular viewer or set of viewers. To this end, each of independent claims 1 and 30 recite the limitation of "at least one in-band signaling marker being a content replacement marker representing a respective future decision point at which different content assets can be inserted for different personalized channels by at least one decision-making engine and specifies a selected one of a plurality of types of content for insertion." 
As discussed above, Appellant’s independent claims do not recite the terms “different programs/movies” as argued by Appellant stating “"base linear stream" includes markers reflecting "decision points" by which different programs/movies may be dynamically inserted into a rolling manifest 
[0019] The origin server 5 may include a storage device where AV content resides, or may be communicatively linked to such storage devices; in either case, the origin server is a location from which the content can be accessed by the client. The origin server 5 may be deployed in a headend or hub. In some embodiments, the origin server 5 responds to the client device and/or to the fulfillment manager 7, e.g., to deliver content requested by the client device. For example, in some embodiments, cable companies provide certain program selections on demand, that is, separate from scheduled transmissions. In further embodiments, the origin server 5 accesses linear programming, e.g., live programming or cable TV channel feeds.
Appellant further argues that “Tarbox does not "insert" content and any markers therein cannot be considered "content replacement markers" as Tarbox only drops or removes objectionable chunks.” The examiner respectfully disagrees. First, with respect to a “content replacement marker”, Appellant’s specification does not appear to provide a definition for the terms and states “…markers may be based on any suitable standard such as Society of Cable Telecommunications Engineers (SCTE) 35, for example. Alternatively, proprietary in-band signaling markers may be employed instead.” Appellant Specification ¶[0024]. 
Therefore, where Appellant argues that “Tarbox does not "insert" content and any markers therein cannot be considered "content replacement markers" as Tarbox only drops or removes objectionable chunks”, the Examiner confirmed that Tarbox does not use the terms “in-band signaling markers” (i.e., in haec verba), however, Tarbox teaches para 23, 30 chunks comprise annotations from an original sequence of content to determine whether a particular chunk will be provided and/or filtered. More important is that Appellant’s argument that Tarbox only drops or removes objectionable chunks is inaccurate. Tarbox states that not only are objectionable chunks dropped or removed, Tarbox also teaches chunks may be substitute or alternate chunks inserted in their place. See Tarbox ¶[0030, 0049]. 
Appellant further argues:
The portion of Tarbox upon which the Examiner relies as ostensibly disclosing the "inband signaling markers" representing a "point of decision" refers not to a play list manifest, with 
The examiner respectfully disagrees. First, the Examiner relied on Tarbox ¶[0033] which teaches that each chunk of AV data has a unique URL which enables it to be separately identified. More importantly, Tarbox ¶[0035] states:
In an illustrative example, a client 10 communicates with the fulfillment manager of the PSFM 12 to request a specified movie "XYZ." In an embodiment, the PSFM 12 will build, and will return to the client 10, a URL for accessing a resource in a stateless fashion (e.g., a RESTful URL in accordance with Representational State Transfer (REST) principles). In this case, the RESTful URL is a URL that includes all of the information required by a playlist rebuilder (PLR) and filter 26 to generate a unique playlist or manifest for the client 10 to receive the specified movie. Accordingly, in an embodiment, the URL returned would have type/value pairs indicating that the AV content that should be received by this client 10 should be, for example, DRM protected (e.g., using SecureMedia HLS+), should be delivered using a particular protocol (e.g., HLS), is for a certain advertising region, and whether the AV content is to be filtered.
	To reiterate, Tarbox ¶[0035] teaches that “the URL returned would have type/value pairs indicating that the AV content that should be received by this client…and whether the AV content is to be filtered.	 Stated differently, the data utilized by Tarbox comprising type/value pairs to indicate, in part, whether AV is to be filtered (i.e., filtered is not limited to blocked and comprises chunks may be substitute or alternate chunks inserted in their place). As such, Tarbox, ¶[0035] teaches, inter alia, identifying data (e.g., type/value pairs) that is utilized to substitute or alternate chunks. Therefore, even where Tarbox does not use the claimed terms, in haec verba, the claimed limitations correspond to elements taught by Tarbox to render Appellant’s claim limitations obvious because utilizing data identifying chunk content enables the invention of Tarbox to deliver the original, substitute, or alternate chunks by specifying the type of content that will be provided when a detected conflict is detected.

   The Examiner also cites to Ma, which merely discloses an advertisement system that inserts advertisements into manifests in an adaptive bitrate system. These advertisements, however, cannot plausibly be considered "content replacement markers" and there is no need, at an ad insertion point to specify "a selected one of a plurality of types of content for insertion" as required by the amended claims.
   The Examiner responds by first alleging that Tarbox discloses, at paragraphs 0023 and 0030 "at least one in-band signaling marker being a content replacement marker representing a future decision point at which different content assets can be inserted for different personalized channels by at least one decision making engine." See Final Rejection at p. 2 (emphasis added) This misstates the disclosure of Tarbox. The paragraphs to which the Examiner cites merely disclose that close captioning associated with a segment can be contemporaneously examined to determine whether objectionable content in the segment exists. This contemporaneous examination does not convert any portion of a uniform close captioning stream into an "in-band signaling marker" at all, let alone a marker that represents a "future decision point at which different content assets can be inserted."
The Examiner respectfully disagrees. First, in response to applicant's argument (i.e., advertisements, however, cannot plausibly be considered "content replacement markers" and there is no need, at an ad insertion point to specify "a selected one of a plurality of types of content for insertion" as required by the amended claims”), in addition to the principles of law discussed above in KSR, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As discussed above, Tarbox ¶[0035] teaches that “the URL returned would have type/value pairs indicating that the AV content that should be received by this client…is for a certain advertising region and whether the AV content is to be filtered.” Stated differently, Tarbox teaches data (type/value pairs) associated with the based linear program that will be utilized to determine the type of content that will be provided to a client including advertising content. Therefore, Appellant’s arguments (i.e., 
	Furthermore, with respect to Appellant’s argument (i.e., “The paragraphs to which the Examiner cites merely disclose that close captioning associated with a segment can be contemporaneously examined to determine whether objectionable content in the segment exists. This contemporaneous examination does not convert any portion of a uniform close captioning stream into an "in-band signaling marker" at all, let alone a marker that represents a "future decision point at which different content assets can be inserted.")
The examiner respectfully disagrees. As discussed above, regarding the interpretation of “markers”, Appellant’s specification does not appear to provide a definition for the terms and states “…markers may be based on any suitable standard such as Society of Cable Telecommunications Engineers (SCTE) 35, for example. Alternatively, proprietary in-band signaling markers may be employed instead.” Appellant Specification ¶[0024].). Therefore, data, including closed captioning data that is utilized to determine whether chucks of content are to be filtered to provided substitute or alternate content read on the claimed term “marker.” However, the Examiner also cited findings of fact disclosed in Tarbox which also pertain to different types of elements that are utilized as markers. For example, Tarbox ¶ [0035] inter alia, identifying data (e.g., type/value pairs) that is utilized to substitute or alternate chunks. Therefore, even where Tarbox does not use the claimed terms, in haec verba, the claimed limitations correspond to elements taught by Tarbox to render Appellant’s claim limitations obvious because utilizing data identifying chunk content enables the invention of Tarbox to deliver the original, substitute, or alternate chunks by specifying the type of content that will be provided when a detected conflict is detected.
All things considered, Appellants additional arguments are also not persuasive. Appellant argues:
Similarly, the Examiner cites to Ma at paragraphs 0008 and 0074-0076, but these passages merely refer to targeted advertisement that replace original advertisements specified in a pre-existing manifest. This has no relevance to the context of the primary reference Tarbox, where an individualized filter is applied to a specific single item of content in a movie requested by a user, and applied while creating a customized manifest for a stream to be sent to a user. The custom content provided by Tarbox, as explained earlier, clearly lacks the "in band signaling markers" as claimed with their specified properties of (1) having an annotation representing a point of decision and specifying a network location of a decisioning engine that resolves the decision by specifying a content asset to be streamed at a specified time; (2) representing a respective future decision point at which different content assets can be inserted for different personalized channels; and (3) specifies a selected one of a plurality of types of content for insertion. Nothing in Ma discloses that any "in-band signaling" markers that were provided by Tarbox should be modified.
Finally, with respect to item (3) above, the Examiner argues that Tarbox discloses such a feature at par. 0035. But this paragraph merely refers to the exchange between a client device and a server before a customized playlist is created. In other words, this is the disclosure of Tarbox indicating that a request from a client device for a movie will return a URL that that the client may use to access a "playlist builder" that indicates all the information (e.g., filtering etc.) that the playlist builder will need to create in the first instance the base linear stream with is sequence of URLs to actual content. This passage 
The Examiner also disagrees that “[n]othing in Ma discloses that any "in-band signaling" markers that were provided by Tarbox should be modified.” For example, as discussed above, Tarbox ¶ [0033] teaches that each chunk of AV data has a unique URL which enables it to be separately identified and Tarbox ¶ [0035] teaches that “the URL returned would have type/value pairs indicating that the AV content that should be received by this client…is for a certain advertising region and whether the AV content is to be filtered.” Stated differently, Tarbox teaches data (type/value pairs) associated with the based linear program that will be utilized to determine the type of content that will be provided to a client including advertising content. 
Therefore, Appellant’s arguments (i.e., “[n]othing in Ma discloses that any "in-band signaling" markers that were provided by Tarbox should be modified”) must be viewed with respect to the additional teachings of Ma. For example, the Examiner cited Ma for the significant teaching value of content to be replaced is identified using in-band signaling markers (¶[8, 74-76 – markers indicating segments (i.e., chunks to be replaced) or flags indicating replacement sections and wherein a communication is transmitted to a server using a URL (i.e., location of a decisioning engine) that resolves the decision by specifying a content asset to be streamed at a specified time; ¶[11, 35 teaches providing seamless content using in-band signaling markers to obtain replacement content the first sequence of in-band signaling markers spanning a continuous duration of time without gaps over which ABR video content to be specified by the decisioning engines is to be inserted.
In view of at least these distinctions, Examiner respectfully submits that Tarbox and Ma are properly interpreted as teaching or suggesting the above limitations of the independent claims. A careful review of the other references shows that those references, in combination with Tarbox also teach or suggest the above limitations to render the independent claims obvious. As the foregoing illustrates, the combination of the cited references teach or suggest each and every limitation of independent claims 1 

(4) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        
Conferees:

/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 App. Br pg. 7 ll. 4-14.
        2 App. Br pg. 7. ll. 7-14.
        3 Appellant’s specification ¶ [0024].
        4 See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 401.
        5 See id. at 420 disclosing a person of ordinary skill will often be able to fit the teachings of multiple patents together like pieces of a puzzle.